DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 Applicants’ response of April 20, 2021, to the non-final action mailed February 5, 2021, has been entered. Claims 6-10 have been amended, claims 1-5 have been cancelled, and no claims have been newly added.  Claims 6-10 are pending in the application and under current examination.
Withdrawn Claim Objection
Claim 6 was objected to in the previous Office action mailed February 5, 2021, for grammatical issues.  Applicants’ amendment to claim 6, 13, and 15 renders the rejection moot.  Applicant has amended claim 6 to correct grammatical issues.  Accordingly, the objection is hereby withdrawn. 
Withdrawn Rejections - 35 USC § 112

Claims 6-10 were rejected in the previous Office Action mailed February 5, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants have amended claim 6 to correct the structures of Formulas (I) and (2).  Accordingly the rejection is hereby withdrawn.
Withdrawn Rejections – Double Patenting


Withdrawn Rejections - 35 USC § 103

Claims 6-10 were rejected in the previous Office Action mailed February 5, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Millet et al. (Pub. No.: FR 2539324; Pub. Date: June 1983) and Doxey et al. (Pub. No.: WO 2015/021382; Pub. Date. February 12, 2015), as evidenced by the teachings of Lomdardo (Advances in Condensed Matter Physics, Vol 2015, 1-22; 2015).  Applicants have successfully traversed the rejection arguing the  even though the primary prior art reference discloses overlapping amounts of the instantly claimed components it does not form an α gel as required by the claims as only a small subset of the claimed ranges actually forms the α-gel as disclosed in Figure 1 of the specification.  Additionally,  that the preparation of an a-gel requires more than a given proportion of specified components: there must be a specific order of mixing, at the proper temperature, to ensure that the bilayers that are generated transition from the lamellar liquid crystal phase (b) into the crystalline a-gel phase (c) shown above. See T. Suzuki, free. Mater. Surf. Res. 2:21-40 (2017), §§ 4-1 and 4-2 (pp. 30-35) and as set forth in paragraph [0015] of the present specification. does not disclose any particular order of mixing, nor any process steps, nor any particular temperatures necessary to make said gel.  Accordingly, the objection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce an α-gel forming composition, comprising:
(A)    25 to 50% by mass of at least one component selected from [[a]] the group consisting of higher aliphatic alcohols having at least 16 carbon atoms and higher fatty acids; (B)    40 to 70% by mass of a polyoxyethylene sterol ether of formula (I), wherein R is a cholesterol residue or a phytosterol residue, and n is from 5 to 20, (C) 5 to 20% by mass of at least one component selected from the group consisting of polyoxyethylene dl alkyl esters and ethers of formula (II), wherein R1 and R2 are independently residue selected from the group consisting of  straight-chain aliphatic acid residues having 16 to 24 carbon atoms and n is straight-chain aliphatic alcohol residues having 16 to 24 carbon atoms.
The closest prior art is Millet et al. (Pub. No.: FR 2539324; Pub. Date: June 1983) Millet discloses an emulsifying system capable of leading to gels [007] consisting of  a fatty acid having 8 to 40 carbon atoms and a polyethylenated sterol (120), wherein the  fatty acid  is from 25 to 45% and the polyoxyethylene sterol is from 5 to 45% (140), the fatty acid includes stearic acid and the sterol is preferably a sterol polyoxyethylenated with 12 to 40 moles of ethylene oxide (151), when the composition is formed into a gel  does not disclose any particular order of mixing, nor any process steps, nor any particular temperatures necessary to make said gel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 6-10 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617